                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                     Case No.

DEBORAH DAVIS,

         Plaintiff,

vs.

QUARTERDECK SAWGRASS LC d/b/a
QUARTERDECK SEAFOOD BAR &
GRILL,

         Defendant.


                                                 COMPLAINT

           Plaintiff, DEBORAH DAVIS, (hereinafter “Plaintiff”) by her undersigned counsel,

hereby       files     this   Complaint    and    sues,    QUARTERDECK             SAWGRASS   LC   d/b/a

QUARTERDECK SEAFOOD BAR & GRILL, (hereinafter “Defendant”) for injunctive relief

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., and 42 U.S.C.

§12131-12134 (hereinafter the “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(hereinafter the “ADAAG”), the Florida Americans With Disabilities Accessibility

Implementation Act and the Florida Accessibility Code for Building Construction1 (hereinafter

collectively referred to as “FACBC”).

                                                 JURISDICTION

           1.         This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).


1
    Florida Statutes §§ 553.501 through 553.513 and Florida Building Code Chapter 11.


                                                                                                       1
       2.      This Court also has pendant jurisdiction over all State law claims pursuant to Title

28 U.S.C. § 1367(a).

       3.      Venue in this district is proper under Title 28 U.S.C. § 1391, since all acts or

omissions giving rise to this action occurred in the Southern District of Florida, Broward County,

Florida, and the subject Premises is located in Broward County, Florida.

                                             PARTIES

       4.      Plaintiff, Deborah Davis, is a resident of the State of Florida, is sui juris, and is a

qualified individual under the ADA and the FACBC who has been intentionally denied access to

the Subject Premises as set forth more fully herein, and who will continue to be intentionally

denied such access without the injunctive relief requested herein.

       5.      Ms. Davis is limited in one or more major life activities, as a result of a severe

spinal cord injury which requires her to use a wheelchair to ambulate.

       6.      Ms. Davis is a mother, college graduate and professional who frequently travels

locally and internationally, dines out often in her personal and professional capacities, and who is

also an actively social, fiercely independent, and highly educated, individual.

       7.      Ms. Davis attempted to visit QUARTERDECK SEAFOOD BAR & GRILL, the

property which forms the basis of this lawsuit, on or about November 29, 2019, but was unable

to access the bar counters nor the nearby seating which is serviced by wait staff.

       8.      Ms. Davis, a resident of South Florida who resides lives in proximity to the

restaurant, will return to the subject premises once the architectural barriers to access and

discriminatory policies and procedures violating the ADA and the FACBC are no longer present.

       9.      Similar to most able-bodied patrons, Ms. Davis and looks forward to revisiting

QUARTERDECK SEAFOOD BAR & GRILL to partake in the full and equal enjoyment of the



                                                                                                    2
amenities, goods, services, facilities, privileges, advantages and accommodations offered to the

general public by this facility. However, Plaintiff Davis is deterred from returning so long as the

discriminatory barriers and policies described herein continue to exist at the Premises.

       10.     The facility is in an area frequently traveled by Plaintiff.

       11.     Ms. Davis has her own vehicle and does drive. She has visited the property, which

forms the basis of this lawsuit and plan to return to the property to avail herself of the goods and

services offered to the public at the property, and to determine whether the property has been

made ADA compliant. Her access to the facility and/or full and equal enjoyment of the goods,

services, facilities, privileges, advantages, and/or accommodations offered therein was denied

and/or limited because of these disabilities, and will be denied and/or barriers to access and ADA

violations which exist at the facility, including but not limited, to those set forth in the

Complaint.

       12.     Independent of her personal desire to have access to this place of public

accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

situated disabled persons and an advocate of asserting her civil rights. In this instance, Plaintiff,

in Plaintiff's individual capacity has visited the Premises, encountered barriers to access at the

Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

continue to suffer such harm and injury as a result of the illegal barriers to access and the

violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

near future.

       13.     Defendant, QUARTERDECK SAWGRASS LC, transacts business in the State of

Florida and within this judicial district. Defendant is the owner and/or representative of the



                                                                                                   3
owners of QUARTERDECK SEAFOOD BAR & GRILL, which is the subject of this action,

located on or about 12310 W. Sunrise Blvd., Plantation, FL 33323 (hereinafter the “facility”).

       14.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General, published revised regulations for Title III

of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

to conform to these regulations on or before March 15, 2012.

       15.     As a facility the restaurant, which is the subject of this action, was required to

follow the requirements of the 2010 ADA Standards, including both the Title III regulations at

28 CFR part 36, subpart D; and the 2004 ADAAG at 36 CFR part 1191, appendices B and D.

       16.     Pursuant to 28 CFR part 36.406(a)(3) this facility is required to provide an

accessible bar counter and accessible table seating spaces consistent with 2010 Standard § 902.

       17.     Pursuant to 28 CFR § 36.401(a), the facility is required to provide an accessible

forward approach to a designed-integrated lowered section of any and all bar counters to be

accessible in relation to the respective total number of standing and seating spaces at the bars as

of the date of first occupancy and otherwise fully comply with 2010 ADA Standard § 902, 904,

305 and 306.

       18.     The 2010 ADA Standards have been fully noticed, are readily available and easily

referenced at 36 CFR § 1191, et seq., and consist of the 2004 ADAAG and the requirements

contained in subpart D of 28 CFR part 36.

       19.     Pursuant to 28 CFR part 36.406(a)(3), this facility is required to comply with the

2010 ADA Standards of the date when the last application for a building permit or permit

extension is certified to be complete by a State, county, or local government (or, in those



                                                                                                  4
jurisdictions where the government does not certify completion of applications, if the date when

the last application for a building permit or permit extension is received by the State, county, or

local government) is on or after March 15, 2012, or if no permit is required, if the start of

physical construction or alterations occurs on or after March 15, 2012.

        20.    Defendant was previously sued in June of 2018. Therefore, Defendant knew or

should have known that the common seating design modules and schemes approved and used by

Defendant fails to provide adequate and sufficient accessible seating within all areas of the

facility.

        21.    Plaintiff alleges that Defendant uniformly maintains the use of these unlawful

design modules/schemes at their facility’s bar counters intentionally disregarding the

accessibility requirements of the ADA and has failed to remediate.

        22.    Plaintiff alleges that Defendant maintains these inaccessible modular structures to

ensure uniformity of design, feel and functionality at its location which purposely exclude

individuals who require a wheelchair to ambulate, including the instant Plaintiff.

        23.    Plaintiff further alleges that Defendant’s maintenance and policy of using

inaccessible tables and bars throughout this facility, thereby further serving to isolate Plaintiffs,

both physically and emotionally, and denying them the full enjoyment of the amenities, services,

privileges, activities and accommodations of the facility.

        24.    As a result, and for additional reasons set forth herein, it cannot reasonably be

denied that Defendant has intentionally discriminated against these Plaintiffs and all those

similarly situated.

        25.    The egregiousness of Defendant’s offending conduct, including the existence of

discriminatory policies and procedures, combined with denying access to individuals with



                                                                                                   5
disabilities such as the Plaintiffs and others similarly situated, compel this Court to retain

continuing jurisdiction and oversight over this action until it is absolutely clear the offending

conduct set forth herein cannot reasonably be repeated and Defendant be allowed to return to

their discriminatory ways, including re-implementing discriminatory policies and procedures.

       26.     The removal of the physical barriers, dangerous conditions and ADA violations

set forth herein is structurally practicable and readily achievable. 42 U.S.C. §12183(a)(1).

       27.     The Defendant’s facility is a public accommodation and service establishment,

and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       28.     In this instance, in November of 2019, Ms. Davis visited the facility and

encountered barriers to access at the facility, and engaged barriers, suffered legal harm and

injury, and will continue to suffer legal harm and injury as a result of the illegal barriers to

access, and Defendant’s ADA violations set forth herein.

       29.     Plaintiff has suffered and continues to suffer direct and indirect injury as a result

of the ADA violations that exist at the facility and the actions or inactions described herein.

       30.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       31.     Ms. Davis has attempted to and has, to the extent possible, accessed the facility,

but could not do so because of her disabilities due to the physical barriers to access, dangerous

conditions and ADA violations that exist at the facility that restrict and/or limit her access to the

facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.



                                                                                                   6
        32.     Ms. Davis intends to visit the facility again in the near future in order to utilize all

of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

offered at the facility, but will be unable to do so because of her disability due to the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit her access to the facility and/or accommodations offered therein, including those

barriers conditions and ADA violations more specifically set forth in this Complaint.

        33.     Defendant has discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

and will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendant is compelled to remove all physical barriers that exist at the facility, including those

specifically set forth herein, and make the facility accessible to and usable by persons with

disabilities, including Plaintiff.

        34.     Defendant is discriminated against Ms. Davis by failing to comply with the above

requirements. A specific, although not exclusive, list of unlawful physical barriers, dangerous

conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because of her

disability) to access the facility and/or full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the facility include:

                INDOOR BAR & DINING AREAS

                       i)   There are no accessible seating spaces at the bar counter.

                      ii)   There are no accessible tables near the bar counter.

                     iii)   There are no accessible seating spaces at any of the booths throughout
                            the facility (indoor and outdoor dining spaces).


                                                                                                      7
                    iv)    There are no accessible seating spaces within the dining room to the
                           left of the main entrance and away from the bar dining area and pool
                           tables’ area.

                     v)    There are no accessible seating spaces in the room where the pool
                           tables are located.

                    vi)    There are insufficient accessible seating spaces in relation to the total
                           number of seating spaces otherwise available to able-bodied patrons.

                   vii)    The accessible seating spaces are not dispersed in regards to location
                           and amenities otherwise offered to the general public.

               OUTDOOR/SIDEWALK DINING

                    viii) There are no accessible seating spaces at the outside dining areas due
                          to the presence of “high-top” tables and unstable floor surface.

                      ix) There are no accessible seating spaces at any of the many booths along
                          the sidewalk dining.

                      x) There are insufficient accessible seating spaces at any table along the
                         sidewalk in relation to the total number of seating spaces otherwise
                         available to able-bodied patrons.

       35.     The above listing is not to be considered all-inclusive of the barriers, conditions or

violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

       36.     Ms. Davis has attempted to gain access to the facility, but because of her

disability has been denied access to, and has been denied the benefits of services, programs, and

activities of the facility, and has otherwise been discriminated against and damaged by

Defendant, because of the physical barriers, dangerous conditions and ADA violations set forth

above, and expects to be discriminated against in the future, unless and until Defendant is

compelled to remove the unlawful barriers and conditions and comply with the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations

set forth herein is readily achievable and can be accomplished and carried out without much



                                                                                                     8
difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

36.304.

        38.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

is required to remove the physical barriers, dangerous conditions and ADA violations that exist

at the facility, including those set forth herein.

        39.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have her reasonable attorney’s fees, costs

and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

        40.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

to remove the physical barriers to access and alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA,

closing the subject facility until the barriers are removed and requisite alterations are completed,

and awarding Plaintiff her reasonable attorney’s fees, expert fees, costs and litigation expenses

incurred in this action.

                                                     Respectfully Submitted,

                                                     s/ Glenn R. Goldstein
                                                     Glenn R. Goldstein, Esq. (FBN: 55873)
                                                         Attorney for Plaintiff
                                                     Glenn R. Goldstein & Associates, PLLC

                                                                                                  9
150 Southeast 2nd Avenue, Ste. 805
Miami, FL 33131
Ph: 561-573-2106, Fx: 305-400-0722
GGoldstein@G2Legal.net

s/ Lauren N. Wassenberg
Lauren N. Wassenberg, Esq. (FBN: 34083)
    Attorney for Plaintiff
Lauren N. Wassenberg & Associates, P.A.
1825 NW Corporate Blvd., Ste. 110
Boca Raton, FL 33431
Ph: 561-571-0646, Fx: 561-571-0647
WassenbergL@gmail.com




                                          10
